DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smoot (US Patent Publication No. 2010/0188340) in view of Rosenberg (US Patent Publication No. 2006/0262120) and Smoot et al. (US Patent No. 7,775,883; hereinafter Smoot’883).
With reference to claim 1, Smoot discloses a modular interactive visual display platform (230) comprising at least one visual display sensing surface module (230a-p), wherein:
	said at least one visual display sensing surface module (230a-p) comprises a display mechanism (206, 340) (see paragraphs 26, 33; Figs. 2, 3), a sensing mechanism (332, 338) (see paragraph 33; Fig. 3) and a communication unit (in teaching processor receiving touch data (232); See paragraphs 22-23; Fig. 2), said display mechanism (206, 340)  operable to generate and to display graphical images (see paragraphs 24, 26, 34; Figs. 2-3), said sensing mechanism operable to sense at least one parameter (212, 214, 222, 224) associated with at least one object (210, 220) proximate to said surface (see paragraphs 24-26; Figs. 2, 3).
	While Smoot discloses the modular interactive visual display platform as described above, there fails to be disclosure of the usage of at least one satellite accessory as recited.
	Rosenberg discloses a visual display (106) communicating with an interactive platform (104) having a sensing surface, and at least one satellite accessory module (108) (see paragraphs 22, 24; Fig. 1), wherein the sensing surface module (104) comprises a communication unit (112) operable to communicate with said at least one satellite accessory module (108) (see paragraphs 24, 30; Fig. 1).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a satellite accessory module similar to that which is taught by Rosenberg to be carried out in an interactive modular display system similar to that which is taught by Smoot to thereby provide additional input to the user interface (see Rosenberg; paragraph 30).
	While Smoot and Rosenberg disclose all that is required as explained above, there fails to be disclosure of the accessory module comprising an identification tag as recited.
Smoot‘883 discloses an interactive visual display comprising at least one visual display sensing surface module (104) and at least one satellite accessory module (prop; see column 3, lines 50-60; Fig. 1), said at least one satellite accessory module comprises an identification tag (see column 2, line 62-column 3, line 9), and an accessory communication unit (106) (see column 5, line 5-column 6, line 4), said identification tag operable to uniquely identify the satellite accessory (wherein it is well known for an RFID tag to identify the device with which it is contained; see column 2, line 62-column 3, line 9), and the accessory communication unit is operable to communicate with the visual display sensing surface module (see column 6, lines 5-13).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an identification tag similar to that which is taught by Smoot’883 to the device similar to that which is taught by Smoot and Rosenberg to thereby provide enhanced detection of the guest and performed interaction (see Smoot’833;  column 3, lines 50-53).

With reference to claim 2, Smoot, Rosenberg, and Smoot’883 disclose the modular interactive visual display platform of claim 1, wherein Rosenberg further discloses that the at least one satellite accessory comprises an input mechanism (see paragraph 30).

With reference to claim 3, Smoot, Rosenberg, and Smoot’883 disclose the modular interactive visual display platform of claim 2, wherein Rosenberg further discloses that the input mechanism comprises at least one button operable to select between at least a PRESSED state and an UNPRESSED state (in teaching the usage of a button; see paragraph 30).

With reference to claim 4, Smoot, Rosenberg, and Smoot’883 disclose the modular interactive visual display platform of claim 2, wherein Rosenberg further discloses that the input mechanism comprises at least one orientation sensor operable to record orientation of the satellite accessory module (see paragraph 30).

With reference to claim 5, Smoot, Rosenberg, and Smoot’883 disclose the modular interactive visual display platform of claim 1, wherein Smoot’833 further discloses that the identification tag comprises a Radio-Frequency Identification (RFID) tag (see column 3, lines 6-9).

With reference to claim 6, Smoot, Rosenberg, and Smoot’883 disclose the modular interactive visual display platform of claim 5, wherein Smoot’833 further discloses that the RFID tag is operable to identify different orientation with different identification tags (see column 3, lines 6-16).

With reference to claim 8, Smoot, Rosenberg, and Smoot’883 disclose the modular interactive visual display platform of claim 1, wherein Smoot’833 further discloses that the at least one satellite accessory module comprises a wearable unit configured to be worn by a user and operable to
uniquely identify the user (see column 2, lines 62-67).

With reference to claim 9, Smoot, Rosenberg, and Smoot’883 disclose the modular interactive visual display platform of claim 8, wherein Smoot’833 further discloses that the wearable unit comprises an item selected from a group consisting of rings, bracelets, chains, tokens, vests, pants, shirts, buckles, belts, shoes and combinations thereof (see column 2, lines 62-67).

With reference to claim 10, Smoot, Rosenberg, and Smoot’883 disclose the modular interactive visual display platform of claim 1, wherein Smoot’833 further discloses that the at least one satellite accessory module further comprises an output interface operable to communicate with a user (see column 6, lines 14-29).

With reference to claim 11, Smoot, Rosenberg, and Smoot’883 disclose the modular interactive visual display platform of claim 10, wherein Smoot’833 further discloses that the output interface is selected from at least one of a group of outputs consisting of: visual indicators, light emitting diodes, electroluminescence, E-INK, LCD. vibration generators, piezoelectric
vibrators, electromechanical actuator, audio outputs and combinations thereof (see column 6, lines 14-29).

With reference to claim 12, Smoot, Rosenberg, and Smoot’883 disclose the modular interactive visual display platform of claim 11, wherein Rosenberg further discloses that the at least one satellite accessory further comprises a power pack (in teaching power received over communication link or battery power; see paragraph 24).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smoot, Rosenberg, and Smoot’883 as applied to claim 5 above, and further in view of Bentley et al. (US Patent Publication No. 2013/0225309; hereinafter Bentley).
With reference to claim 7, Smoot, Rosenberg, and Smoot’883 disclose all that is required as explained above with reference to the modular interactive visual display platform of claim 5, and while Smoot’833 discloses the usage of RFID tags there fails to be specific disclosure of a passive antenna as recited.
Bentley discloses a system for utilizing motion capture data including a mobile device and applications that execute thereon wherein motion capture is performed by an identifier (191) worn by the user (150) including an RFID tag comprising a passive transceiver antenna (see paragraphs 24, 83; Fig. 1).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a RFID having a passive transceiver antenna similar to that which is taught by Bentley to be carried out in a device similar to that which is taught by Smoot, Rosenberg, and Smoot’883 as a simple substitution of one known element for another to obtain predictable results.



Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smoot, Rosenberg, and Smoot’883 as applied to claim 1 above, and further in view of Blum et al. (US Patent Publication No. 2004/0119602; hereinafter Blum).
With reference to claim 13, Smoot, Rosenberg, and Smoot’883 disclose all that is required as explained above with reference to the modular interactive visual display platform of claim 1, and while disclosing the usage of a sensing surface as explained above, there fails to be disclosure of a proximity sensor as recited.
Blum discloses an interactive visual display platform wherein the at least one visual display sensing surface module (100) comprises at least one proximity sensor (530-560) operable to sense physical movement in a proximal zone around the sensing surface (see paragraphs 38-39; Fig. 5A).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a proximity sensor similar to that which is taught by Blum in a system similar to that which is taught by Smoot, Rosenberg, and Smoot’883 to thereby improving the functionality of the device by applying a known technique to a known device.

With reference to claim 14, Smoot, Rosenberg, Smoot’883, and Blum disclose all that is required as explained above with reference to the modular interactive visual display platform of claim 13, wherein Blum further discloses that the at least one proximity sensor is operable to detect at least one parameter of an object within the proximal zone, said at least one parameter selected from the group consisting of location, distance, height, intensity, weight, velocity, acceleration, pressure, movement based camera and combinations thereof (see paragraph 39).

With reference to claim 15, Smoot, Rosenberg, and Smoot’883 disclose all that is required as explained above with reference to the modular interactive visual display platform of claim 1, however fail to specifically disclose the usage of a proximity sensor as recited.
Blum discloses an interactive visual display platform wherein the at least one visual display sensing surface module (100) comprising a computing mechanism configured and operable to arrange and display graphical images (520) displayed upon the display mechanism surface (100) according to a user’s (580, 590) movements within a proximal zone around the sensing surface (see paragraphs 38-39; Figs. 5-6).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a proximity sensor similar to that which is taught by Blum in a system similar to that which is taught by Smoot, Rosenberg, and Smoot’883 to thereby improving the functionality of the device by applying a known technique to a known device.

With reference to claim 16, Smoot, Rosenberg, and Smoot’883 disclose all that is required as explained above with reference to the modular interactive visual display platform of claim 1, however fail to disclose a contactless monitor as recited.
Blum discloses an interactive visual display platform wherein the at least one visual display sensing surface module (100) comprising at least one sensing mechanism wherein the sensing mechanism (520-560) comprises a contactless monitor (see paragraph 38; Figs. 5-6).


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Smoot’883 and Smoot.
With reference to claim 17, Rosenberg discloses a satellite accessory module (108) for a visual display (106) and a sensing platform (104), the sensing platform (104) comprising at least one sensing surface module (see paragraphs 24-25; Figs. 1-2), said at least one satellite accessory module (108) comprises:
a unit configured to be held by a user (see paragraph 30);
at least one accessory communication unit (112) operable to communicate with the visual display (106) and the sensing surface module (104) (see paragraph 24).
While Rosenberg discloses the satellite accessory module as described, there fails to be disclosure of at least one identification tag or an output interface as recited.
Smoot‘883 discloses an interactive visual display comprising at least one visual display sensing surface module (104) and at least one satellite accessory module (prop; see column 3, lines 50-60; Fig. 1), wherein the satellite accessory module comprises a wearable unit configured to be worn by the user (see column 2, line 62-column 3, line 9); at least one identification tag operable to uniquely identify the user (see column 2, line 62-column 3, line 9), and an accessory communication unit (106) operable to communicate with the visual display sensing surface module (104, 106) (see column 5, line 5-column 6, line 4, lines 5-13).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an identification tag similar to that which is taught by Smoot’883 to the device similar to that which is taught by Rosenberg to thereby provide enhanced detection of the guest and performed interaction (see Smoot’833; column 3, lines 50-53).
	Further while Rosenberg and Smoot’833 disclose the satellite accessory module for an interactive visual display system as described, there fails to be specific disclosure of a modular interactive visual display platform as recited.
Smoot discloses a modular interactive visual display platform (230) comprising at least one visual display sensing surface module (230a-p), wherein: said at least one visual display sensing surface module (230a-p) comprises a display mechanism (206, 340) (see paragraphs 26, 33; Figs. 2, 3), a sensing mechanism (332, 338) (see paragraph 33; Fig. 3)
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a modular interactive display platform similar to that which is taught by Smoot to be carried out as a combined display and sensing system as that which is taught by Rosenberg to thereby combining prior art elements according to known methods to yield predictable results.

With reference to claim 18, Rosenberg, Smoot’883, and Smoot disclose the satellite accessory module of claim 17, wherein Rosenberg further discloses at least one button operable to select between at least a PRESSED state and an UNPRESSED state (in teaching the usage of a button; see paragraph 30).

With reference to claim 19, Rosenberg, Smoot’883, and Smoot disclose the satellite accessory module of claim 17, wherein Rosenberg further discloses at least one orientation sensor operable to record orientation of the satellite accessory module (see paragraph 30).

With reference to claim 20, Rosenberg, Smoot’883, and Smoot disclose the satellite accessory module of claim 17, wherein Smoot’833 further discloses that the identification tag comprises a Radio-Frequency Identification (RFID) tag (see column 3, lines 6-9).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KRAVITS et al. (US2011/0234493) discloses a system for an interactive display floor with multi-touch surround surface wherein the floor comprises one or more LCD video screen wherein the user may stand or move on top of the sensitized peripheral surfaces to capture motion of the user to cause changes to the graphical display within the interactive floor (see abstract; paragraphs 17-27; Figs. 1-3).
BLAIR (US2016/0206399) discloses a wirelessly detectable object which includes an RFID transponder wherein the RFID transponder includes at least one passive antenna (see abstract; paragraph 13; Fig. 1).
TEMPLEMAN (US6,646,643) discloses a method and apparatus for interfacing locomotive movements of a user to a reference in a virtual environment, comprising body sensors for detecting virtual position and orientation of the user (see abstract; column 4, line 66-column 5, line 13; column 6, line 45-column 7, line 11; Figs. 1-2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625